Citation Nr: 1725706	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for residuals of a broken right leg.

3. Entitlement to service connection for hepatitis C.

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, schizophrenia, and chronic pain syndrome.

5. Entitlement to service connection for a headache disorder, to include secondary to herbicide exposure and acquired psychiatric disorder.

6. Entitlement to service connection for a disorder manifested by memory loss, to include secondary to acquired psychiatric disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served from September 1968 to September 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

With regard to the characterization of the psychiatric disability claim on appeal, the medical evidence includes current diagnoses of PTSD, schizophrenia, generalized anxiety disorder, depression, and chronic pain syndrome. The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In June 2014, the Board remanded the claims for a videoconference hearing before a Veterans Law Judge. The Veteran was scheduled for a hearing in September 2014 but failed to report. Both of the letters notifying him of the hearing were returned as undeliverable. As the RO has attempted unsuccessfully to obtain the Veteran's current contact information, no further development with regard to a hearing is warranted.

In May 2016, the Board reopened the claims for service connection on appeal and remanded the claims for additional evidentiary development. The AOJ continued the previous denial in a March 2017 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claims can be decided.

Regarding the claim for service connection for bilateral hearing loss, the Veteran initially submitted a claim in October 1972, reporting that he spent 4 years on a gun mount. The RO denied his claim in January 1973 without conducting an audiological examination. Instead, the RO relied upon the Veteran's September 1972 separation examination, which only contained a whisper test. In his subsequent November 1990 claim to reopen, the Veteran reported that he received some loss of hearing in his left ear during the conflict due to constant shelling, which was performed when he was assigned as a pointer of the MT-51 off the shores of Vietnam. He also reported some noise exposure from being a diver and from explosions.

Post-service treatment records note hearing loss as early as January 1993. The Veteran underwent an audiological evaluation in October 1996, which showed right ear puretone thresholds, in decibels (dB), to be 15, 10, 45, 55, 60 at frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz), respectively. In the left ear, puretone thresholds were 30, 10, 50, 60, 65, respectively. Notably, hearing loss for VA compensation purposes is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater. 38 C.F.R. § 3.385. Thus, a bilateral hearing loss disability was demonstrated as early as October 1996.

Service personnel records indicate that the Veteran was a seaman and that he served in Vietnam; however, the records do not confirm the Veteran's duties, nor do they confirm that the Veteran was in combat. Nonetheless, the Veteran is competent to report his in-service noise exposure.

Given that the evidence of record confirms a diagnosis of bilateral sensorineural hearing loss in October 1996, along with continuous complaints of hearing problems since October 1972, and the fact that the Veteran has not been provided with a VA examination, the Board finds that a VA examination as to the nature and etiology of his hearing loss is warranted. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for residuals of a broken right leg, service treatment records dated January and February of 1969 note treatment for possible fracture of right tibial tubercle per x-ray. In March 1969, the Veteran reinjured his right knee. The Veteran initially submitted a claim for service connection for broken right leg in October 1972. A December 1972 VA examination showed that the proximal tibia had a somewhat unusual configuration, that it was uncertain whether the configuration related to an old fracture, and that the tibial tuberosity was prominent. Current treatment records reflect a diagnosis of reflex sympathetic dystrophy in the right lower leg. Given that there is evidence of a current disability, complaints of right lower leg pain since shortly after service, the Board finds that a new VA examination as to the nature and etiology of his right leg disability is warranted. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the claim for service connection for hepatitis C, the Board previously remanded the claim for an addendum opinion. As indicated in the May 2016 Remand, the Veteran reported to the January 2010 VA examiner that he received shots from a common needle in service. His service treatment records show that he was treated for dysuria and discharge and that he was a suspected syphilis carrier. Therefore, the Board requested an addendum to the VA examination report which addressed the in-service risk factors of airgun vaccination injections and high-risk sexual practices is necessary. The AOJ did not obtain an addendum opinion on remand. Consequently, another remand is necessary to obtain such an opinion. Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claim for service connection for an acquired psychiatric disorder, the Veteran initially submitted a claim for service connection for schizophrenia in May 1988. He asserted that he got into an argument with a Navy Chief and beat him up. He also reported stressors relating to picking up dead bodies out of the Gulf of Tonkin while aboard the USS Henderson. In connection with the Veteran's claim to reopen in September 2008, the Veteran alleged that, while he was aboard the USS Henderson, he fired the ship's gun for 12 hours at a time, and killed hundreds of Marines and Vietnamese. He also alleged that he served as an honor guard for T.W., who was killed in Long Beach, California in September 1969.

On March 1989 VA examination, the examiner diagnosed PTSD present since 1970. No other psychiatric diagnoses were noted. A March 1989 rating decision denied service connection for schizophrenia and PTSD. Regarding the diagnosis of PTSD, the RO found that the evidence of record did not indicate that the Veteran met the criteria for a valid diagnosis of PTSD. Treatment records additionally reflect current diagnoses of generalized anxiety disorder, depression, and chronic pain syndrome. 

A September 2009 VA memorandum reflects a formal finding on the lack of information required to verify the Veteran's claimed stressors in connection with his PTSD claim. Additionally, pursuant to the May 2016 Remand, the AOJ attempted to verify the stressor regarding T.W. by obtaining outstanding personnel records and USS Henderson deck logs dated September 1969. Although a September 15, 1969 entry documented a sailor suffering from shock while securing #3 boiler, there is no other documentation of casualties or incidents in the deck logs.

As noted above, the record does not demonstrate that the Veteran participated in combat. However, the Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a veteran's fear of hostile military activity. 38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (July 13, 2010). If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In its previous Remand, the Board noted that the Veteran's current whereabouts were unknown, and that, if the Veteran or his representative provided a current address during the period of development, the AOJ should schedule him for a psychiatric examination. A January 2017 Report of General Information (VA Form 27-0820) indicates that the AOJ made several attempts to obtain the Veteran's current contact information, but was unable to locate the Veteran's current address or telephone number. Consequently, the Board finds that, if the Veteran's whereabouts continue to be unknown during the period of development resulting from the current Remand, the AOJ should obtain an opinion from a psychiatrist or psychologist to determine whether the Veteran's claimed stressors meet the criteria for PTSD (including consideration of the relaxed standards under 38 C.F.R. § 3.304 (f)(3)), and whether the Veteran's psychiatric diagnoses of record during the appeal period are related to his period of active service. If, however, the Veteran's whereabouts are ascertained, the AOJ should attempt to schedule the Veteran for a VA psychological examination.

Regarding the claim for service connection for headaches, the Veteran has alleged they are secondary to herbicide exposure and/or PTSD. The Veteran has also reported that he has had headaches consistently since service. VA treatment records during the appeal period reflect a current diagnosis of migraine headaches and a current prescription for propranolol HCL 10 milligrams 4 times per day for headache prevention. The Veteran has never been provided a VA examination to determine whether his headache disability is related to service or a service connected disability. On remand, a comprehensive headache examination should be provided or opinion obtained.  See McClendon, supra.

With regard to the claimed memory loss, VA treatment records reflect complaints of memory loss during the current appeal period. However, the only neuropsychological testing of record, conducted in March 2009, indicated that the Veteran did not suffer from a cognitive disorder or organic brain dysfunction. Instead, the Veteran's symptoms of PTSD very likely interfere with his concentration and memory, and that his cognitive complaints are most likely secondary to continuing PTSD symptoms, stress, and depressed mood. Thus, as the Veteran's claim for service connection for an acquired psychiatric disorder is being remanded herein for further development, the Board finds that adjudication of the Veteran's claim for service connection for memory loss would be premature. See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). Consequently, the claim for service connection for memory loss must be remanded until the claim for service connection for an acquired psychiatric disorder is readjudicated.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the etiology of his hearing loss. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report. If the AOJ is still unable to obtain the Veteran's current contact information, an opinion based on the evidence of record should be obtained from an appropriate audiologist.

The audiologist should indicate whether it is as likely as not (50 percent probability or greater) that hearing loss had its clinical onset in service or was caused by or is otherwise the result of a disease or injury in service.

The audiologist should specifically discuss the Veteran's claimed exposure from constant shelling, explosions, and in his role as a diver in the Navy.

The audiologist must provide a comprehensive report, including a complete rationale for all conclusions reached.

2. Schedule the Veteran for an examination to determine whether the Veteran suffers from any residuals of the documented in-service right leg fracture. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report. If the AOJ is still unable to obtain the Veteran's current contact information, an opinion based on the evidence of record should be obtained from an appropriate physician.

The physician should indicate whether it is as likely as not (50 percent probability or greater) that the Veteran suffers any current residuals due to a 1969 right leg fracture.

The physician must provide a comprehensive report, including a complete rationale for all conclusions reached.

3. Arrange for the Veteran's claims file to be reviewed by the doctor who conducted the January 2010 VA examination for preparation of an addendum to the examination report. If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional. The examiner should be informed that post-service the Veteran used heroin intravenously and reported receiving plasma after a post-service gunshot wound. 

The examiner should indicate whether there is a 50 percent or better probability that hepatitis C is related to the in-service risk factors of airgun vaccination injections and high-risk sexual practices. 

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

4.  Schedule the Veteran for a VA mental disorders examination, by an appropriate psychologist or psychiatrist, to obtain information as to the nature and etiology of his diagnosed acquired psychiatric disorders. The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed. All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report. If the AOJ is still unable to obtain the Veteran's current contact information, an opinion based on the evidence of record should be obtained from an appropriate psychologist or psychiatrist.

The examiner should first identify any current acquired psychiatric disability. Then, as to any such disability other than PTSD, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a current acquired psychiatric disability had its onset in service, or is otherwise related to service.

As to PTSD, the examiner should indicate whether such is related to an in-service stressor.

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

5.  Schedule the Veteran for a VA examination to determine whether a current headache disability is related to an in-service disease or injury or a service connected disease or injury. If the AOJ is still unable to obtain the Veteran's current contact information, an opinion based on the evidence of record should be obtained from an appropriate physician. 

The examiner should first identify any current headache disability (present at any time since 2008, even if not shown on the current examination). Then, as to any such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that a current headache disability: (a) had its onset in service, or is otherwise related to service, including exposure to herbicides; or (b) are caused or aggravated by a psychiatric disorder.

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

6. After completing any additional development deemed necessary, readjudicate the claims for bilateral hearing loss, residuals of a broken right leg, hepatitis C, an acquired psychiatric disorder, a headache disorder, and a disorder manifested by memory loss. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

